Levine, J. (dissenting).
I am unable to agree that the evidence at the postremittal hearing afforded a basis for the hearing court to conclude that this murder case was not being jointly investigated by the State Police and the Ulster County Sheriff’s Department. The uncontested evidence, from the testimony of State Police officers, Sheriff’s Detective Michael Andrews and documents consisting of contemporaneous reports of the investigation made by members of each department establish that (1) the Sheriff’s Department was the agency first called to the murder site and members of that department initially secured the premises, took possession of the crime scene evidence and interviewed neighbors to identify potential witnesses; (2) Detective Andrews participated in the stake-out of the residence of defendant’s brother, the other prime suspect in the killing, and in his arrest when he appeared on the scene; (3) Sheriff’s Detective Stephan Weishaupt participated in the interviewing and eventual taking of the statement from Melody Lange, a companion of the Miles brothers immediately before and after the murder took place, whose testimony at the trial was extremely crucial in incriminating both perpetrators; (4) Detective Andrews interrogated and succeeded in obtaining a statement from defendant’s sister, Tina, who was also a witness for the prosecution at the trial; and (5) some of the evidence in the case was kept in the custody of the Sheriff’s Department.
As the foregoing conclusively demonstrates, the Ulster County Sheriff’s Department’s role in the murder investigation was not merely a pro forma one of only assisting the State Police in effecting an arrest for a crime committed within the local police agency’s jurisdiction, as in People v Fuschino (59 NY2d 91), nor was the Sheriff’s Department merely the conduit for referral of a criminal complaint for investigation to the responsible police agency, as was the District Attorney’s office in People v Cunningham (60 NY2d 930.) Here, members of the Sheriff’s Department were actively participating in every phase of the investigation, including the gathering and preserving of evidence, ascertaining the identity of potential witnesses, participating in the arrests of both suspects and taking statements from key witnesses. Detective Andrews, who was on actual notice of defendant’s prior burglary charge and was also actually involved in defendant’s arrest, admitted his full engagement in the investigation in conjunction with the State Police:
*588"Q. Is it fair to state that you were working close with the State Police?
"A. Yes, sir.
"Q. On and off throughout the day you were given directives or requests by BCI officers?
"A. Yes, sir.”
The contrary conclusion reached by the hearing court was based on testimony that the "policy” of the Ulster County Sheriff’s Department in suspected homicide cases was basically to turn the entire matter over to the State Police, and that State Police officers were "in complete charge” of the investigation. Quite obviously on the uncontested proof, the "policy” of the Sheriff’s Department to abdicate responsibility for such investigations to the State Police was not followed here. Nor should defendant’s constitutional right to counsel turn on artificial distinctions concerning which agency was "in charge” of the investigation. The undeniable fact here is that officers of the Sheriff’s Department were working interchangeably with State Police personnel in all substantive aspects of this investigation. Presumably, one department also had the primary responsibility of directing and coordinating the investigations in the joint State/local police investigations in People v Knapp (57 NY2d 161, cert denied 462 US 1106) and People v Weinman (90 AD2d 220), since orderly and effective procedures would require a single agency to play the lead role. In both cases, however, it was held sufficient that the two agencies were "working in close co-operation” (People v Weinman, supra, p 225) or were in a "co-ordinated task force” (People v Knapp, supra, p 175) for actual knowledge of the entry of counsel to be imputed from one agency to the other.
Since the evidence at the hearing established, as a matter of law, that this was a joint investigation by the State Police and Ulster County Sheriff’s Department, i.e., that the investigation was being conducted through a coordinated effort and with full active participation by both agencies, I would reverse defendant’s conviction and remit for a new trial.